DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato “Processing and energy-harvesting ability of (Na,K)Nb)3 particle-dispersed fibrous polyvinylidene fluoride multilayer composite”.
1.	Regarding Claims 1, 3, 4, 5, 6, and 7, Kato discloses a fibrous PVDF (corresponds to claimed nonwoven fabric) with piezoelectric ceramic particles dispersed in said fabric with a PVA sheet (corresponds to claimed resin sheet) stacked over in alternation it in the form of a multilayer composite (Title, Abstract). Furthermore, Kato discloses that said PVA can also be mixed with said piezoelectric ceramic particles (Page 183, Right-column). When the laminate includes one layer of said PVDF/piezoelectric ceramic particles fabric, this laminate is similar to a laminate in which one layer of a PVA/piezoelectric ceramic particles sheet is laminated on each of two principal surfaces of PVDF/piezoelectric ceramic particles fabric. Thus, it is recognized that the laminate including one layer of PVDF/piezoelectric ceramic particles fabric has the same power generation amount as that of a laminate in which one layer of a PVA/ piezoelectric ceramic particles sheet is laminated on each of two principal surfaces of PVDF/piezoelectric ceramic particles fabric. This meets the limitations of instant Claims 1, 3, and 4. Moreover, Kato discloses a 4-sheet-3-fabric (4-3 structure) and a 2-3 structure in which PVDF/piezoelectric ceramic particles fabric (corresponding to polymer nonwoven fabric) and a PVA/piezoelectric ceramic particles sheet
(corresponding to a polymer resin sheet) are alternatingly laminated; as is being claimed in instant Claims 5 and 6. Lastly, Kato discloses using electrospinning and pressing to make the afore-described composite (Abstract), as is being claimed in instant Claim 7. Although not all these claimed limitations are taught by Kato in a single embodiment, it would nevertheless be expected for one of ordinary skill in the art to try the explicit disclosures and suggestions, of Kato, in an effort to improve existing piezoelectric devices through manipulative experimentation as is well-known in the art.
2.	Regarding Claim 2, Kato discloses a 10 micron PVDF/piezoelectric ceramic particles fabric having a volume of piezoelectric ceramic particles ranging up to 50% (Fig. 1). Likewise, 50 vol% of piezoelectric ceramic particles were mixed into said PVA sheet (Page 185, right-column). It can be gleaned from Fig. 1 that the PVA sheet also bears a similar thickness as the PVDF nonwoven fabric thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 17, 2022